Citation Nr: 0803510	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 Decision Review Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO awarded service 
connection for bronchial asthma and assigned a 10 percent 
evaluation effective August 2002.  

The veteran presented testimony before the Board in December 
2006.   He was notified in December 2007 that VA was unable 
to obtain a complete recording of his proceedings.  The 
veteran was offered an opportunity for an additional hearing.  
In January 2008, the veteran indicated that he did not desire 
another hearing.  As such, there are no outstanding hearing 
requests of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The Board notes the veteran disagreed with the August 15, 
2002, effective date for the grant of service connection for 
bronchial asthma.  A statement of the case (SOC) was issued 
in November 2006.  The veteran did not file a timely 
substantive appeal.  38 C.F.R. § 20.302(b).  As such, the 
Board does not have jurisdiction over this claim.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for bronchial asthma.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In May 2004, the veteran was afforded a VA examination in 
connection with the current appeal.  The claims folder was 
not available for review at the time of examination.  In a 
claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).   Since it 
is important "that each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 (2007), the May 2004 VA 
examination is inadequate for rating purposes.  

Further, where there is evidence of a material change in the 
veteran's condition or as in the instant case, when the 
veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination (May 2004), the prior VA 
examination report is also considered inadequate for rating 
purposes and a new VA examination is required.  See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).   After receipt of 
any additional records obtained in accordance with this 
remand, the examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2007).   Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.

A review of the claims file also reveals the veteran is a 
recipient of Social Security disability benefits.  It would 
appear that the veteran was found disabled as a result of 
disabilities to include asthma; however, only a portion of 
the "fully favorable" decision has been associated with the 
claims folder.  The underlying medical records utilized in 
reaching said decision have not been associated with the 
claims folder.  

"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Upon remand, the RO must obtain a 
complete copy of the Social Security Administration decision 
and the underlying medical records utilized in reaching said 
decision.  38 C.F.R. § 3.159(c)(2).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The AOJ should ensure that it provides the veteran with 
notice that meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Adjudication of a claim for a higher initial evaluation 
should include specific consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, is 
appropriate.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007) (a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.)  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the letter, the RO should request the 
veteran to provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent VA or non-VA medical 
evidence not currently of record, to 
include any pulmonary function tests not 
of record.  The veteran should also be 
invited to submit all pertinent evidence 
in his possession.

2.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.
All records and/or responses received 
should be associated with the claims 
file.

3. After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA respiratory 
examination, to determine the nature and 
severity of his service-connected 
bronchial asthma, as opposed to any other 
lung disorders that may be present.  The 
entire claims file must be made available 
to the examiner designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The veteran should be afforded a 
pulmonary function test.  The clinical 
findings must be reported in detail.  
Additional appropriate diagnostic tests 
(to include X-rays) should also be 
accomplished with clinical findings 
reported in detail.

The examiner should indicate whether the 
veteran's bronchial asthma has required: 
the use of inhalers or oral 
bronchodilator therapy on a daily basis; 
monthly visits to a physician for 
required care of exacerbations; 
intermittent (at least three per year) 
courses of systemic (oral or parental) 
corticosteroids; or requires daily use of 
systemic (oral or parental) high dose 
corticosteroids or immuno-suppressive 
medications.  The examiner should also 
state whether the veteran has had more 
than one attack per week with episodes of 
respiratory failure.

The examiner must set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's readjudication 
should include consideration of all 
applicable diagnostic codes.  The RO must 
document its consideration of whether 
"staged ratings" pursuant to Fenderson, 
cited to above, is appropriate.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



